DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrison (US 3000419) in view of Eichele et al. (US 2003/0205598, hereinafter ‘Eichele’).
Morrison discloses a cargo carrier for a top of a vehicle comprising: a solid and tub-shaped base portion defining a cargo compartment (26, 28, 30, 32, 34; col. 2, ll. 15-20; plastic material is ‘solid’); a cover disposed over the cargo compartment of the base portion (36); the cover attached to the base portion (see Figs. 1, 2); and the cover is formed of a sheet material (col. 2, ll. 15-20); except does not expressly disclose the cover being formed of an elastic material as claimed.
However, Eichele teaches constructing a flexible cover to a cargo carrier for a top of a vehicle out of elastic material (neoprene; para 0018, 0019) as claimed.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the cover of the Morrison cargo carrier out of neoprene, an elastic material, as taught by Eichele, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Morrison as modified above discloses all limitations of the claim(s) as detailed above and further including  the cover comprises a first side edge and a second side edge; the first side edge and the second side edge are disposed on opposing sides of the cover; a distance between the first side edge and the second side edge defines a cover width, w, when attached to the base portion; the cover is operable between a flat position and a stretched position; a vertical displacement of the cover between the flat position and the stretched position defines a cover stretch height, h (see Morrison Figs. 1, 2; when viewed in combination); except does not expressly disclose the particular stretch ratios as claimed.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to design the cover such that the stretch factor is at least 0.9 as claimed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Morrison as modified above further discloses the cover is characterized by an absence of expandable folds (see Morrison Figs. 1, 2); the cover comprises of neoprene (Eichele para 0018, 0019); and a plurality of mounting assemblies for securing the base portion to the top of the vehicle (loops of rope, see Morrison Fig. 1).

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrison (US 3000419) in view of Eichele et al. (US 2003/0205598, hereinafter ‘Eichele’) as applied to claim 1 above, and further in view of Buschen.
Morrison as modified above discloses all limitations of the claim(s) as detailed above and further including the base portion having a male cantilevered projection except does not expressly disclose the edge of the cover having a J-hook as claimed.
However, Boschen teaches a flexible cargo carrier cover having a J-hook (31) for engaging a male cantilevered projection (vertically projecting rack rail) as claimed.
Because Morrison as modified above and Boschen both teach attachment mechanisms for vehicle rooftop cargo assembly covers, it would have been obvious to one of ordinary skill in the art to substitute the -hook and male canilevered projection taught by Boschen for the attachment means taught by Morrison as modified above to achieve the predictable result of securely closing/covering the cargo assembly as taught by Boschen.


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrison (US 3000419) in view of Eichele et al. (US 2003/0205598, hereinafter ‘Eichele’) as applied to claim 13 above, and further in view of Bubik et al. (US 5421495, hereinafter ‘Bubik’).
Morrison as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the mounting assemblies comprising suction cups as claimed.
However, Bubik teaches attaching a rooftop cargo system to a vehicle rooftop with suction cups (col. 3, ll. 3-17) as claimed.
Because Morrison as modified above and Bubik both teach attachment mechanisms for vehicle rooftop cargo assemblies, it would have been obvious to one of ordinary skill in the art to substitute the suction cups taught by Bubik for the attment mechanisms taught by Morrison as modified above to achieve the predictable result of securely attaching the cargo carrying apparatus to the vehicle roof as taught by Bubik (col. 3, ll. 3-17).

Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
September 19, 2022